Citation Nr: 1237069	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  05-25 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a degenerative neurological disability of the right lower extremity. 

2.  Entitlement to a rating in excess of 10 percent for a degenerative neurological disability of the left lower extremity. 

3.  Entitlement to automobile and adaptive equipment or adaptive equipment only. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to October 1973. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2007, the Veteran testified before the Board at a hearing held at the RO.  In October 2007 and in June 2010, the Board remanded these matters for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.

REMAND

In a June 2010 remand, the Board requested development to determine the nature and severity of the Veteran's service-connected neurologic degenerative condition of the right and left lower extremities on appeal.  

At that time, it was noted that of record was a February 2009 VA examination report in which the examiner did not provide an opinion regarding the function of either or both the Veteran's feet, or opine as to whether any loss of function precluded locomotion without the assistance of ambulatory devices.  

In December 2010, the Veteran underwent a VA peripheral nerves examination, in which the Veteran reported he fell at home and couldn't stand or walk without holding on to something such as a wall or furniture due to weakness in his legs.  The Veteran also reported symptoms in both his calf and feet described as weakness, numbness, paresthesias, dysesthesias, pain, and poor coordination.  He had a cane at home, but barely used it.  He wore a right leg ankle foot orthotic (AFO), and it was noted that a wheelchair did not fit in his house.  On physical examination, the Veteran was found to have decreased sensation to pain or pinprick in the right lower leg and decreased to near absent sensation to light touch and pink prick at left L5, S1 dermatome.  He had a gait abnormality that was described as antalgic, trunk leaning forward and to the left side with deviating path while walking with a hand against wall or furniture for support, using short strides, and dragging the right foot and wearing a left AFO.  The examiner also noted that there was moderate right Achilles tendon tightness.  The examiner referred to electromyelogram/nerve conduction study (EMG/NCS) from January 2006.  The diagnosis was diffuse significant weakness/severe incomplete paralysis of the right lower limb and diffuse mild weakness/mild incomplete paralysis at the left lower limb.  The examiner opined that it would be difficult for the Veteran to keep or resume his previous occupation without using modified assistant devices.  

In a December 2010 VA spine examination report, the VA examiner noted that the Veteran was advised to follow up with his primary care provider and get a referral for evaluation for a walker, wheelchair, ramp, and shower chair.  

The Veteran was afforded an additional VA peripheral nerves examination in February 2012.  The examiner noted that the Veteran had symptoms attributable to a peripheral nerve condition and that he had mild intermittent pain in his right lower extremity with none in the left lower extremity, no paresthesias or dysesthesias in either lower extremity, and mild numbness in the right lower extremity only.  Sensory examination was normal, except for a decrease noted in the right foot and toes.  The examiner indicated that the Veteran's gait was normal, and then described the Veteran's gait as antalgic.  Physical examination of the sciatic nerve was noted as right incomplete paralysis that was mild and normal on the left side.  When asked if, due to peripheral nerve conditions, there was functional impairment of an extremity such that no effective function remains other than that which would be equally swell served by an amputation with prosthesis, the VA examiner responded in the negative.  The examiner did not indicate whether the Veteran used any assistive devices as a normal mode of locomotion.  The examiner opined that the Veteran's loss of motion of the legs was due to his service-connected neurologic degenerative condition of the bilateral extremities.  The examiner also noted for the medical opinion to see the last compensation and pension examination from December 2010.

With respect to the Veteran's claim to entitlement to automobile and adaptive equipment or adaptive equipment only, the Board finds that neither examiner provided an opinion as to the function of either or both the Veteran's feet, or opined as to whether any loss of function precluded locomotion without the assistance of ambulatory devices.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Furthermore, the February 2012 VA examiner found that the Veteran's sciatic nerve showed right incomplete paralysis that was mild and normal on the left side.  That finding is in stark contrast to the December 2010 VA examiner who diagnosed diffuse significant weakness and severe incomplete paralysis of the right lower limb and diffuse mild weakness and mild incomplete paralysis at the left lower limb.  The February 2012 VA examiner did not provide an explanation or reconcile the findings with those of the December 2010 VA examiner.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Board finds that the medical evidence of record is inadequate to make a decision on these claims and another remand is warranted to afford the Veteran an additional VA examination.  Specifically, the extent and severity of the Veteran's degenerative neurological disabilities of the right and left lower extremities remains unclear.  The examiner on remand should specifically reconcile any findings with those in the December 2010 and February 2012 examinations report and any other opinions of record. 

In addition, the December 2010 VA spine examination report suggests that there may be outstanding VA medical records pertinent to the Veteran's claims on appeal that are not associated with the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records dated since April 2010.  All records and responses received should be associated with the claims file.

2.  Schedule a VA neurological examination, by an examiner who has not previously examined the Veteran, to determine the current nature and severity of his degenerative neurological disability of the lower extremities.  The claims file should be reviewed and that review should be indicated in the examination report.   If appropriate, nerve conduction studies and EMGs should be provided.  The examiner should specifically attempt to reconcile and discuss the opinion with all other opinions of record, including the February 2009 VA opinion, the December 2010 VA findings and opinion and the February 2012 VA examination findings and opinion.  The examiner should provide the following information:

(a) Set forth all current complaints, findings and diagnoses that address the extent and severity of any neurological impairment of the right and the left lower extremities, and any symptoms the impairment produces.  The examiner should provide an opinion as to whether the level of impairment of each lower extremity more nearly approximates incomplete paralysis of the sciatic nerve that is mild, moderate, moderately severe, or severe, with marked muscular atrophy; or complete paralysis of the sciatic nerve where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of knee is weakened or, very rarely, lost.

(b) Indicate whether no effective function of either or both feet remains other than that which would be equally well served by an amputation stump at the site of election with the use of a prosthetic device.  The determination will be made on the basis of the actual remaining function of balance and propulsion.  In addition, indicate whether the loss of function precludes locomotion without the aid of braces, crutches, canes, or a wheelchair, and if so whether it is at least as likely as not (50 percent or more possibility) related to his service-connected degenerative neurological disabilities of the lower extremities. 

(c) State what impact, if any, the Veteran's neurological disability of the lower extremities have on his employment and daily living activities.  Opine as to whether the Veteran's service-connected bilateral leg disability has a marked interference with his employability. 

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

